 1   WO                                                                                     KAB

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Mark Anthony Walker,                            No. CV 19-01583-PHX-MTL (ESW)
10                            Plaintiff,
11    v.                                              ORDER
12
      Paul Penzone, et al.,
13
                              Defendants.
14
15          Plaintiff Mark Anthony Walker, who is currently confined in the Arizona State
16   Prison Complex-San Luis, brought this civil rights action pursuant to 42 U.S.C. § 1983.
17   (Doc. 11.) Defendant moves for summary judgment based on Plaintiff’s failure to exhaust
18   available administrative remedies (Doc. 31), and Plaintiff did not file a response.1
19   I.     Background
20          In his Second Amended Complaint, Plaintiff relevantly alleged as follows:
21                         On January 30, 2019, Plaintiff was booked into the
                   Fourth Avenue Jail and taken to the medical unit, where it was
22
                   determined, or confirmed, that he had Type 1 Diabetes.
23                 Following the medical evaluation, Plaintiff was assigned a
                   lower tier lower bunk. On February 26, 2019, [Grace] came to
24                 Plaintiff’s cell and told him that he had to move to an upper
25                 bunk. Plaintiff told [Grace] that he had “lower bunk clearance”
                   but [Grace] “said no.” Plaintiff then told [Grace] that
26                 attempting to climb to the upper bunk was not safe for him and
27
28          1
             The Court provided notice to Plaintiff pursuant to Rand v. Rowland, 154 F.3d 952,
     962 (9th Cir. 1998) (en banc) regarding the requirements of a response. (Doc. 35.)
 1                 that he could hurt himself. Plaintiff also suggested that he be
                   moved to Cell 14, which was empty, instead. [Grace] refused.
 2                 Plaintiff was assisted to the top bunk by other prisoners. The
                   next day, Officer Piric and Nurse Pat came to Plaintiff’s cell to
 3
                   give him his insulin. As Plaintiff attempted to climb down from
 4                 the top bunk, he fell and hurt his back, legs, and feet and was
                   unable to walk. [Grace] and a third shift sergeant helped
 5
                   Plaintiff move to Cell 14. Plaintiff was transferred to the
 6                 Arizona Department of Corrections a day or two later. Plaintiff
                   alleges that the absence of ladders to reach and climb down
 7                 from the top bunks posed a threat to his and other prisoners’
 8                 safety, particularly prisoners with serious medical problems.
                   Plaintiff has recurring pain and very limited mobility.
 9
     (Doc. 14 at 3.) On screening under 28 U.S.C. § 1915A(a), the Court determined that
10
     Plaintiff stated a threat-to-safety claim against Grace. (Id. at 4.)
11
            Defendant asserts that he is entitled to summary judgment because Plaintiff failed
12
     to properly exhaust his available administrative remedies.
13
     II.    Legal Standards
14
            A.     Summary Judgment
15
            A court must grant summary judgment “if the movant shows that there is no genuine
16
     dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
17
     Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The
18
     movant bears the initial responsibility of presenting the basis for its motion and identifying
19
     those portions of the record, together with affidavits, if any, that it believes demonstrate
20
     the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323.
21
            If the movant fails to carry its initial burden of production, the nonmovant need not
22
     produce anything. Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Co., Inc., 210 F.3d 1099,
23
     1102-03 (9th Cir. 2000). But if the movant meets its initial responsibility, the burden shifts
24
     to the nonmovant to demonstrate the existence of a factual dispute and that the fact in
25
     contention is material, i.e., a fact that might affect the outcome of the suit under the
26
     governing law, and that the dispute is genuine, i.e., the evidence is such that a reasonable
27
     jury could return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477 U.S.
28
     242, 248, 250 (1986); see Triton Energy Corp. v. Square D. Co., 68 F.3d 1216, 1221 (9th


                                                  -2-
 1   Cir. 1995). The nonmovant need not establish a material issue of fact conclusively in its
 2   favor, First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968); however,
 3   it must “come forward with specific facts showing that there is a genuine issue for trial.”
 4   Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal
 5   citation omitted); see Fed. R. Civ. P. 56(c)(1).
 6          At summary judgment, the judge’s function is not to weigh the evidence and
 7   determine the truth but to determine whether there is a genuine issue for trial. Anderson,
 8   477 U.S. at 249. In its analysis, the court must believe the nonmovant’s evidence and draw
 9   all inferences in the nonmovant’s favor. Id. at 255. The court need consider only the cited
10   materials, but it may consider any other materials in the record. Fed. R. Civ. P. 56(c)(3).
11          B.     Exhaustion
12          Under the Prison Litigation Reform Act, a prisoner must exhaust “available”
13   administrative remedies before filing an action in federal court. See 42 U.S.C. § 1997e(a);
14   Vaden v. Summerhill, 449 F.3d 1047, 1050 (9th Cir. 2006); Brown v. Valoff, 422 F.3d 926,
15   934-35 (9th Cir. 2005). The prisoner must complete the administrative review process in
16   accordance with the applicable rules. See Woodford v. Ngo, 548 U.S. 81, 92 (2006).
17   Exhaustion is required for all suits about prison life, Porter v. Nussle, 534 U.S. 516, 523
18   (2002), regardless of the type of relief offered through the administrative process, Booth v.
19   Churner, 532 U.S. 731, 741 (2001).
20          The defendant bears the initial burden to show that there was an available
21   administrative remedy and that the prisoner did not exhaust it. Albino v. Baca, 747 F.3d
22   1162, 1169, 1172 (9th Cir. 2014); see Brown, 422 F.3d at 936-37 (a defendant must
23   demonstrate that applicable relief remained available in the grievance process). Once that
24   showing is made, the burden shifts to the prisoner, who must either demonstrate that he, in
25   fact, exhausted administrative remedies or “come forward with evidence showing that there
26   is something in his particular case that made the existing and generally available
27   administrative remedies effectively unavailable to him.” Albino, 747 F.3d at 1172. The
28   ultimate burden, however, rests with the defendant. Id. Summary judgment is appropriate



                                                 -3-
 1   if the undisputed evidence, viewed in the light most favorable to the prisoner, shows a
 2   failure to exhaust. Id. at 1166, 1168; see Fed. R. Civ. P. 56(a).
 3   III.   Facts2
 4          Under Maricopa County Sheriff’s Office (MCSO) Policy DJ-3, Inmate Grievance
 5   Procedure, an inmate with a complaint must submit an Inmate Grievance Form within 48
 6   hours of the event being grieved to an officer in an attempt to resolve the issue. (Doc. 32
 7   ¶ 6.) At the direction of a supervisor, the detention officer will attempt to resolve the issue
 8   if it is within the officer’s control. (Id. ¶ 7.) The Shift Supervisor and Shift Commander,
 9   if necessary, will attempt to resolve the grievance. (Id. ¶ 8.) If the grievance is unresolved,
10   within seven days of receiving the grievance, the Shift Commander forwards it to the
11   Bureau Hearing Unit Sergeant. (Id. ¶ 9.)
12          The Bureau Hearing Unit Sergeant has 11 working days to resolve the grievance.
13   (Id. ¶ 10.) If the Bureau Hearing Unit Sergeant does not resolve the grievance, then the
14   inmate has 24 hours from that sergeant’s response to file an Institutional Grievance Appeal.
15   (Id. ¶ 11.) The Jail Commander has seven working days to respond to the Institutional
16   Grievance Appeal. (Id. ¶ 12.) If the inmate’s grievance appeal is not resolved by the Jail
17   Commander, then the inmate may appeal within 24 hours. (Id. ¶ 13.)
18          The Bureau Hearing Unit Commander then has seven calendar days to review and
19   determine whether the grievance is going to go forward to the External Referee or end the
20   grievance process. (Id. ¶ 14.) The External Referee has 25 calendar days to respond. (Id.
21   ¶ 15.) The External Referee’s response ends the grievance process. (Id. ¶ 16.)
22          The MCSO has no record of Plaintiff filing a grievance on the issues of the alleged
23   bunk reassignment or the alleged fall. (Id. ¶ 23.) MCSO records show that Plaintiff was
24
25
            2
              Because Plaintiff did not file a response or controverting statement of facts, the
26   Court will consider Defendant’s facts undisputed unless they are clearly controverted by
27   Plaintiff’s first-hand allegations in the verified First Amended Complaint. Where the
     nonmovant is a pro se litigant, the Court must consider as evidence in opposition to
28   summary judgment all the nonmovant’s contentions set forth in a verified complaint or
     motion. Jones v. Blanas, 393 F.3d 918, 923 (9th Cir. 2004).

                                                  -4-
 1   moved from his housing unit for transfer to the Arizona Department of Corrections at
 2   approximately 11:40 p.m. on March 3, 2020. (Id. ¶ 30.)
 3          Plaintiff filed his original complaint with this Court alleging facts about the
 4   February 26 and 27, 2019 incidents on March 1, 2019. (Doc. 1 at 6.) Plaintiff filed his
 5   Complaint on the Court’s form, which contains a section asking if Plaintiff exhausted his
 6   available administrative remedies. In that section, Plaintiff wrote that the jail has an
 7   administrative remedy process, but Plaintiff stated that he did not use it because he was
 8   moved to a lower bunk and “relief sought for [negligent] care is not offered by
 9   administrative remedies.” (Doc. 1 at 3.) On his First and Second Amended Complaint
10   forms, Plaintiff indicated that he did not exhaust his available administrative remedies
11   because he was transferred to the Department of Corrections during the process. (Doc. 9
12   at 3; Doc. 11 at 3.)
13   IV.    Discussion
14          Defendant argues that he is entitled to summary judgment because Plaintiff did not
15   properly exhaust his available administrative remedies, Plaintiff originally filed this
16   lawsuit with allegations based on the same facts as his threat-to-safety claim while he was
17   still in the jail, Plaintiff did not file his Inmate Grievance Form within the 48-hour period
18   required by the jail’s grievance procedure even though he had not yet been transferred to
19   ADC, and Plaintiff’s contention that he did not need to complete the grievance process
20   because there was not an available remedy for him is foreclosed by Booth v. Churner, 532
21   U.S. 731, 741 (2001).
22          It is undisputed that Plaintiff did not follow the jail’s grievance procedure and that
23   Plaintiff had an opportunity to file his Inmate Grievance Form within 48 hours of the
24   incident prior to any transfer to ADC. As such, Defendant has shown that the grievance
25   process was available to Plaintiff and he failed to properly follow the steps it set forth. See
26   Woodford, 548 U.S. at 90-91 (proper exhaustion requires “using all steps that the agency
27   holds out, and doing so properly” and “[p]roper exhaustion demands compliance with the
28   agency’s deadlines and other critical procedural rules.”). Indeed, Plaintiff filed this action



                                                  -5-
 1   before his transfer to ADC, demonstrating that he could have begun the grievance
 2   procedure prior to his transfer to ADC. Moreover, even if Plaintiff somehow exhausted
 3   after filing this action, because Plaintiff brought this lawsuit prior to exhaustion, the Court
 4   must find that Plaintiff did not properly exhaust prior to filing the lawsuit. See 42 U.S.C.
 5   § 1997e(a); Vaden, 449 F.3d at 1050 (“The bottom line is that a prisoner must pursue the
 6   prison administrative process as the first and primary forum for redress of grievances. He
 7   may initiate litigation in federal court only after the administrative process ends and leaves
 8   his grievances unredressed. It would be inconsistent with the objectives of [42 U.S.C.
 9   § 1997e(a)] to let him submit his complaint any earlier than that.”).
10          Finally, even if the Court took Plaintiff’s unsupported allegation that “relief sought
11   for [negligent] care is not offered by administrative remedies” as true, this would not
12   excuse Plaintiff’s failure to exhaust because exhaustion is mandatory “regardless of the
13   relief offered through administrative procedures.” Booth, 532 U.S. at 741.
14          For the foregoing reasons, Defendant’s Motion for Summary Judgment will be
15   granted.
16   IT IS ORDERED:
17          (1)    The reference to the Magistrate Judge is withdrawn as to Defendant’s Motion
18   for Summary Judgment (Doc. 31).
19          (2)    Defendant’s Motion for Summary Judgment (Doc. 31) is granted, and the
20   action is terminated without prejudice for failure to properly exhaust available
21   administrative remedies. The Clerk of Court must enter judgment accordingly.
22          Dated this 16th day of February, 2021.
23
24
25
26
27
28



                                                  -6-
